United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-51004
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLES EARL KELLY, also known as Charles Kelly,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-02-CR-80-1
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Charles Earl Kelly has requested

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Kelly has not responded to the

motion.   Our independent review of counsel’s brief and the record

discloses no non-frivolous issue for appeal.   Counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51004
                                -2-

R. 42.2.   Counsel’s motion, incorporated in his brief, to allow

Kelly permission to proceed pro se is DENIED.

     ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR

PERMISSION FOR APPELLANT TO PROCEED PRO SE DENIED.